Notice of Allowance
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and apparatus for processing downlink traffic between a hybrid-access customer premises equipment (HCPE) and hybrid-access gateway (HAG), the method steps involving receiving, by the HCPE from the HAG, downlink traffic intended for a customer premises equipment (CPE) associated with the HCPE, determining, by the HCPE flow identification information based on a marker signaled within the downlink traffic, and initiating, by the HCPE, control over path selection for the downlink traffic.
	Applicant’s independent claims recite initiating, by the HCPE based on the flow identification information and a policy of the HCPE, control by the HCPE over path selection performed at the HAG for the downlink traffic (as described in page 15 lines 14-30, page 16, and page 17 lines 1-19 of applicant’s specification), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2006/0153070 A1) discloses transferring management information on traffic flows, and determining a communication path from a CPE.
	Sahinoglu et al. (US 7,099,277 B2) selection of an optimal path in hybrid access systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.